DETAIELD ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
 
Status of the Claims
	Claims 1-3 as filed 04/27/2022 are the current claims hereby under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 101 – New
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 
Claims 1-3 are each a process claim (Yes at Step 1) and are directed to the judicial exception regarding Abstract Ideas (Yes at Step 2A Prong One). The claims recite: 
In Claim 1: “calculating a slope between the latest SEM value and the immediately prior SEM value”
In Claim 1: “comparing the slope to a threshold value”
In Claim 1: “determining that there is tissue damage if the slope exceeds the threshold value”
In Claim 2: “calculating a delta value for the plurality of SEM values for each time”
In Claim 2: “calculating a slope between the latest delta value and the immediately prior delta value”
In Claim 2: “comparing the slope to a threshold value”
In Claim 2: “determining that there is tissue damage if the slope exceeds the threshold value”
In Claim 3: “calculating a SEM delta value for each incremental time”
In Claim 3: “fitting a curve to a predetermined number of the most-recent SEM delta values”
In Claim 3: “calculating a curvature of the fitted curve”
In Claim 3: “comparing the curvature to a threshold value”
In Claim 3: “determining that there is tissue damage if the curvature exceeds the threshold value”
which are directed to a judicial exception Abstract Ideas for encompassing mental processes and mathematical relationships. The human mind is reasonably abled to take two data points and determine a slope between the two by calculating the difference between the two the values using an arbitrary time period of one unit (item I). The human mind can likewise perform the simple mathematical step of comparing a calculated slope to a threshold value (item II) and making a determination based on a comparison of a value to a threshold (item III). The human mind is reasonably abled to take two data points and determine a difference between the two (item IV) and then to calculate a slope between the two deltas by calculating the difference between them using an arbitrary time period of one unit (item V). The human mind can likewise perform the simple mathematical step of comparing a calculated slope to a threshold value (Item VI) and making a determination based on a comparison of a value to a threshold (item VII). The human mind is reasonably abled to take two data points and determine a difference between the two (item VIII). The human mind can also perform the steps of fitting a curve to a predetermined number of values with the aid of a pencil and paper (item IX) and to determine a simple curvature of the fitted curve (item X). The human mind can likewise perform the simple mathematical step of comparing a calculated value to a threshold value (item XI) and making a determination based on a comparison of a value to a threshold (item XII).
	Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claims do recite additional elements not directed to the judicial exception. The limitations being:
In Claim 1: “measuring a plurality of sub-epidermal moisture (SEM) values at a single location at incremental times using a SEM scanner”
In Claims 1-3: “wherein the SEM scanner comprises a bipolar sensor configured to measure bioimpedance and a processor”
In Claims 1-2: “displaying a notification on the SEM scanner when the slope exceeds the threshold value, wherein the tissue damage is detected 5 or more days before the tissue damage is visible on the patient's skin”
In Claim 2: “measuring a plurality sub-epidermal moisture (SEM) values at a plurality of locations at incremental times using a SEM scanner”
In Claim 3: “measuring a plurality of sub-epidermal moisture (SEM) values at a single location at each of a plurality of incremental times using a SEM scanner”
In Claim 3: “displaying a notification on the SEM scanner when the curvature exceeds the threshold value, wherein the tissue damage is detected 1-4 days before the tissue damage is visible on the patient's skin”
In Claims 1-3: the processor is used to perform the steps described above in regards to the Step 2A Prong One
The claimed steps of data gathering with a scanner and displaying the determination on the scanner does not implement the judicial exception with a machine that is integral to the claim or any other apparatus nor does the claim recite a particular treatment after damage is detected (No at Step 2A Prong Two). Several factors are relevant when determining if the judicial exception is integrated with a particular machine (See generally MPEP 2106.05(b)). One factor being the generality of the elements of the machine. Currently the claim merely recites a “SEM scanner” comprising the generic computer component of a “processor” along with a bipolar sensor configured to measure bioimpedance. Another factor being whether the machine implements the steps of the method (as claimed, the judicial exception is being merely applied to and implemented by a generic computer component). Another factor is that the machine must impose meaningful limits on the outside of just mere data gathering and the judicial exception (as claimed, the SEM scanner gathers the sub-epidermal moisture values and displays the determination. The high level of generality of the bipolar sensor acts to generally link the method to the particular field of ulcer detection and acts merely as part of an insignificant extra-solution activity for data gathering. The display step is likewise an insignificant extra-solution step). 
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed step of measuring the sub-epidermal moisture (SEM) values refers to insignificant extra-solution activity for data gathering that would be well-understood, routine, and conventional to one having ordinary skill in the art as shown by Bates-Jensen (“Subepidermal moisture differentiates erythema and stage I pressure ulcers in nursing home residents” Methods: SEM measures). The data is gathered by well-known, routine, and conventional bipolar sensors apparent to one of skill in the art as shown by Alanen (Measurement of hydration in the stratum corneum with the MoistureMeter and comparison with the Corneometer, cited by applicant in IDS filed 02/04/2019), who teaches several commercially available products that use bipolar sensor configured to measure biocapacitance to monitor sub-epidermal moisture (P1-P2, Corneometer, Nova Dermal Phase Meter, and MoistureMeter which all include two poles, either two electrodes spaced apart in the Corneometer, or concentric electrodes for the Nova Dermal Phase Meter and the MoistureMeter).  
The determination of the mental process is merely displayed on the device is directed to the insignificant extra-solution activity of data displaying. It is also well-understood, routine, and conventional that the tissue damage is detected up to 5 or more days before it is visible on the skin as Bates-Jensen teaches that SEM can predict damage three to ten days prior to visible skin breakdown (“Sub-epidermal moisture is associated with early pressure ulcer damage in nursing home residents with dark skin tones: Pilot findings” Discussion). 

Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive. 
The applicant argues that the method of claims 1-3 requires a notification on the SEM scanner when the slope or curvature exceeds the threshold value and is not directed to the judicial exception regarding abstract ideas, for at least the reason that the claims do not merely recite a mathematical concept, certain methods of organizing human activity, or mental processes. 
The examiner respectfully disagrees. Merely displaying a generic output of a mental process is not a practical application not is it significantly more than the judicial exception. In MPEP 2106.05(g) Insignificant Extra-Solution Activity [R-10.2019]: An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions where fraudulent activities were determined as the result of a mental process. The claims do not adequately describe how the notification is practically used as an output of the mental process. 
Next, the applicant argues that the recited method steps are integrated into a practical application (Prong Two), using a particular machine or apparatus that is integral to the claim because amended claims 1-3 recite the additional elements of measuring a plurality of sub-epidermal moisture (SEM) values at a single or a plurality of location at incremental times using a SEM scanner, wherein the SEM scanner comprises a bipolar sensor and a processor, the bipolar sensor configured to measure biocapacitance, calculating a parameter using the processor, comparing the processor to a threshold using the processor, determining if there is tissue damage based on the calculated parameter using the processor, and displaying a notification on the SEM scanner when the parameter exceeds the threshold. 
The examiner disagrees. As described above in the rejection, the claims fail to recite a practical application because the additional elements, individually and in combination, fail to recite a particular device and instead recite a generic sensing device used only for the insignificant extra-solution activity of data gathering and outputting as would be well-known, routine, and conventional to anyone of skill in the art. A generally claimed sensor and processor for implementing the mental process generally link the use of the judicial exception to the particular field of ulcer detection but do not recite a particular machine. 
Additionally, the applicant argues that each of amended claims 1-3 as a whole provides at least an improvement in notifying caregivers about damaged tissue before it is visible on the patient's skin. In particular, the tissue damage is detected by the claimed methods 5 or more days (or 1-4 days) before the tissue damage is visible on the patient's skin. 
The examiner disagrees, as described above, damaged tissue can be predicted a week in advance as is known in the art.  
The applicant further argues that the collected measurements may then be used to notify caregivers to implement further intervention as required. As a result, the claimed application of the subject matter results in earlier detection of pressure ulcer risk. Thus, the claims as a whole integrates whatever alleged abstract idea into a practical application. 
This argument is not commensurate with the scope of the claims as no interventions are claimed.  
Amended claims 1-3 recite using a particular SEM scanner, wherein the SEM scanner comprises a bipolar sensor and a processor, the bipolar sensor configured to measure biocapacitance. A person of ordinary skill in the art would understand that a SEM scanner comprising a bipolar sensor configured to measure biocapacitance, and a processor capable of processing the measured biocapacitance values are highly specialized instruments with unique function and not generic sensors or computer components. Accordingly, the specialized nature of the SEM scanner as recited in amended claims 1-3 is a significant part of the data gathering and integrates the alleged judicial exception into a practical application of the exception. 
The examiner disagrees, the use of a bipolar sensor and processor to monitor biocapacitance of a subject is well-understood, routine, and conventional, as described in the rejection above, as there are several commercially available devices that use the corresponding structures and have been extensively studies and tested. While, the SEM scanner is used to perform the mental process steps described above, the SEM scanner is merely an unparticular machine that comprises generic computer components and conventional sensors. 
The applicant argues that the claims recite additional elements that contribute an inventive concept under Step 2B (Step 2B *- YES *- PATHWAY C). An additional element (or combination of additional elements) that is known in the art can still be unconventional or non-routine, and a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity and that two cited Bates-Jensen references are both silent on measuring a plurality of SEM values using a SEM scanner comprising a bipolar sensor and a processor, much less calculating a slope or fitting a curve using the measured values. Accordingly, neither Bates- Jensen references, alone or combined, demonstrate that the subject matter of amended claims 1- 3, as a whole, would be considered well-understood, routine, and conventional to those of ordinary skill in the art. 
Additional art has been included in the new rejection to address the newly included limitations. Arguments directed to the art being silent calculating a slope or fitting a curve using the measured values are unpersuasive as those limitations are directed to the judicial exception. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791     

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791